Title: From John Adams to John Marshall, 17 August 1825
From: Adams, John
To: Marshall, John



Dear Sir
Quincy August 17th. 1825

The extreme imbecility of old age must be my apology for neglecting to write, and thank you for your valuable Book, It has not been for want of esteem or respect, or admiration that I have not written frequently to you—There is no part of my Life that I look back upon with more pleasure, than the short time I spent with you—And it is the pride of my life that I have given to this nation a Chief Justice equal to Coke or Hale, Holt or Mansfield—
I am unalterably your friend, and well wisher / though on the point of departure—

John Adams—